Case 1:19-cv-06447-EK-RLM Document 96 Filed 11/19/20 Page 1 of 2 PageID #: 1215



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------x

  74 PINEHURST LLC, 141 WADSWORTH LLC, 177
  WADSWORTH LLC, DINO PANAGOULIAS, DIMOS
  PANAGOULIAS, et al.,

                    Plaintiffs,

              -against-                                 MEMORANDUM AND ORDER
                                                        19-cv-6447(EK)(RLM)
  STATE OF NEW YORK, NEW YORK DIVISION OF
  HOUSING AND COMMUNITY RENEWAL, RUTHANNE
  VISNAUSKAS, et al.,

                    Defendants.

 -------------------------------------------x

 ERIC KOMITEE, United States District Judge:

            After the Court dismissed all claims in this action

 except the as-applied regulatory-taking claims brought by

 Plaintiffs Eighty Mulberry Realty Corporation and Dino, Dimos,

 and Vasiliki Panagoulias, ECF No. 79, Plaintiffs moved for entry

 of final judgment under Rule 54(b) of the Federal Rules of Civil

 Procedure as to 177 Wadsworth LLC, the one Plaintiff in this

 action who did not raise as-applied takings claims.           ECF 81.    In

 the alternative, Plaintiffs seek entry of final judgment as to

 the facial claims brought by all Plaintiffs under the Takings

 and Due Process Clauses.      Id.   Plaintiffs argue that final

 judgment should be entered because the relevant claims raise

 identical issues to the ones in CHIP’s pending appeal.            See No.

 20-3366 (2d Cir.).
                                      1
Case 1:19-cv-06447-EK-RLM Document 96 Filed 11/19/20 Page 2 of 2 PageID #: 1216



            However, “the entry of a final judgment is generally

 appropriate only after all claims have been adjudicated.”

 Novick v. AXA Network, 642 F.3d 304, 310 (2d Cir. 2011)

 (internal quotations omitted).       Accordingly, the power to “enter

 [] a final judgment before the entire case is concluded” should

 “be exercised sparingly.”       Harriscom Svenska AB v. Harris Corp.,

 947 F.2d 627, 629 (2d Cir. 1991).        Plaintiffs chose to pursue a

 joint action, with 177 Wadsworth LLC bringing suit together with

 parties that raised as-applied takings claims.          There is no

 “injustice” in enforcing the consequences of that decision, nor

 would there be meaningful gains to “judicial administration and

 efficiency” by allowing this action to be appealed in piecemeal

 fashion.   Hogan v. Consolidated Rail Corp., 961 F.2d 1021, 1025

 (2d Cir. 1992) (internal quotations omitted).

            Accordingly, Plaintiffs’ motion for entry of judgment

 under Rule 54(b) is denied.



       SO ORDERED.


                                          _____s/ Eric Komitee_________
                                          ERIC KOMITEE
                                          United States District Judge

 Dated:   Brooklyn, New York
          November 19, 2020




                                      2
